Exhibit 99.1 Contacts: Cris Larson Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications, Inc. 775-832-8505 360-668-3701 cris.larson@pdl.com jennifer@cwcomm.org PDL BioPharma Completes Regular Quarterly Dividend Payment INCLINE VILLAGE, NV, June 16, 2011 – PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today announced that it has paid the June 15, 2011, regular quarterly dividend payment of $0.15 per share to all stockholders owning shares of PDL as of June 8, 2011, the record date. About PDL BioPharma PDL pioneered the humanization of monoclonal antibodies and, by doing so, enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases. PDL is focused on maximizing the value of its antibody humanization patents and related assets. The Company receives royalties on sales of a number of humanized antibody products marketed by leading pharmaceutical and biotechnology companies today based on patents which expire in late 2014. For more information, please visit www.pdl.com. NOTE: PDL BioPharma and the PDL BioPharma logo are considered trademarks of PDL BioPharma, Inc. # # #
